PER CURIAM.
This appeal is from a final declaratory judgment in favor of the appellees.
The action upon which this cause of action is premised pertains to building of the new Capitol building in Tallahassee. Similar actions involving the same primary question have been ruled on by the Florida Supreme Court adversely to the appellants herein.
We agree with the trial court in this case in finding that Florida Statutes, 272.-07, provides the legal authority under which the appellees acted.
We affirm the trial court’s order, but we think it fitting that we cite the declaration of the trial court wherein it said:
“ . . . A reading of the aforesaid Joint Resolution No. 4 clearly indicates that the primary intent of the resolution was to honor Curtis L. Waller by establishing and naming the park here in question for him. There is no question raised here that the park will not continue to bear his name. The Court judicially knows that this prominent park has been used in large part over the years as a parking lot for State employees. It should be more fitting to the memory of the distinguished jurist for which it was named for it to be used in the future as a public park abutting the west entrance of the new twenty-five million dollar capítol building. Such public use will certainly not be incompatible with or violate the sanctity of this park for the purpose specified in the joint resolution.”
Affirmed.
RAWLS, C. J., and JOHNSON and BOYER, JJ., concur.